Title: The York County Committee to the Pennsylvania Committee of Safety, 23 December 1775: résumé
From: York County Committee
To: Pennsylvania Committee of Safety


<York, December 23, 1775: By last night’s post came the newspaper account of Congress’ resolve that Pennsylvania should raise four battalions, and that the committee of safety should appoint the company officers and recommend field officers to the Congress. The time set was January 2, 1776, when the York County member of the Pennsylvania committee cannot attend. The county committee therefore recommends the following appointments: Thomas Hartley as lieutenant colonel of one of the battalions; David Grier, John McDowel and William Nicholls as captain, lieutenant, and ensign of one company, and Moses McClean, Lewis Bush, and Robert Hopes of the other. If a third company is raised in the county, Bernard Eichelberger should be “Captain or Leiutenant as you may think best.” The committee will do all in its power to fill the rolls quickly, with the best men and at the least expense. Addressed to Franklin, Robert Morris, and the committee of safety, and signed for the York committee by James Smith as chairman.>